FILED
                             NOT FOR PUBLICATION                            MAY 04 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



RAFAEL LOPEZ-LUCIO,                              No. 09-71820

               Petitioner,                       Agency No. A093-469-365

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted April 20, 2011 **

Before:        RYMER, THOMAS, and PAEZ, Circuit Judges.

       Rafael Lopez-Lucio, a native and citizen of Mexico, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) decision denying his motion to reopen and

reconsider. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion the denial of a motion to reconsider, Cano-Merida v. INS, 311 F.3d 960,

964 (9th Cir. 2002), and review de novo constitutional claims, Ram v. INS, 243

F.3d 510, 516 (9th Cir. 2001), and we deny the petition for review.

      The BIA was within its discretion in denying Lopez-Lucio’s motion to

reconsider because the motion failed to identify any error of fact or law in the IJ’s

underlying order pretermitting his applications for adjustment of status and

cancellation of removal. See 8 C.F.R. § 1003.2(b)(1); Socop-Gonzalez v. INS, 272

F.3d 1176, 1180 n.2 (9th Cir. 2001) (en banc). Lopez-Lucio’s due process claims

therefore fail. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring

error and prejudice for a due process violation).

      PETITION FOR REVIEW DENIED.




                                           2                                    09-71820